DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
This application is a CIP of 15/051,700 02/24/2016 PAT 10476873
15/051,700 is a CIP of 14/325,397 07/08/2014 PAT 9450971
14/325,397 is a CIP of 14/320,656 07/01/2014 PAT 9665703
14/325,397 is a CIP of 14/320,653 07/01/2014 PAT 9275337
14/325,397 has PRO 61/843,915 07/09/2013
14/325,397 is a CIP of 13/922,271 06/20/2013 PAT 8938787
14/325,397 is a CIP of 13/877,676 04/04/2013 PAT 9069942
13/877,676 is a 371 of PCT/IL2011/000907 11/29/2011
PCT/IL2011/000907 has PRO 61/417,479 11/29/2010
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 05/04/2020, the submission[s] are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed o 10/10/2019 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 10/10/2019 has been considered, and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th F or 6th
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 8, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedronic et al. [US PGPUB # 2004/0034784] in view of Le Beau [US PAT # 8402533]
As per claim 1. Fedronic does teach a method [Fedronic, paragraph: 0007, lines 1 – 4, This invention provides a mechanism, which allows a user's personal identification number (PIN) associated with a smart card to operate independently from a biometric authentication system.] comprising:
(a)    storing a representation of a secret data-item of a particular user, wherein said secret data-item is one of: a password, a Personal Identification Number (PIN) [Fedronic, In the second embodiment of the invention, a system PIN preferably having bit strength of at least 64 bits (8 digits) is stored in both the smart card and in the biometric database.];
(c)    during said user authentication session, monitoring user gestures of user performance of said task [Fedronic, Figure # 5, component # 5 – biometric scanning device # 5, and paragraph: 0022, The biometric scanning device 5 may include a fingerprint scanner, a retinal scanner, an iris scanner, a hand geometry scanner, a face recognition scanner, hand writing scanner or a voice pattern scanner. The biometric scanner 5 is used to obtain a biometric sample [i.e. applicant’s monitoring user gesture of user performance of said task] from a cardholder and transfer the biometric data to the client 10.]; and extracting from said user gestures a behavioral characteristic that characterizes user performance of said task [Fedronic, Figure # 5, component # 5 – biometric scanning device # 5, and paragraph: 0022, The biometric scanning device 5 may include a fingerprint scanner, a retinal scanner, an iris scanner, a hand geometry scanner, a face recognition scanner, hand writing scanner or a voice pattern scanner. The biometric scanner 5 is used to obtain a biometric sample [i.e. applicant’s monitoring user gesture of user performance of said task] from a cardholder and transfer the biometric data to the client 10 [i.e. applicant’s extracting from said user gesture behavioral characteristic that characterizes user performance of said task]];
(d1) determining whether or not said user gestures correspond to correct entry of said secret data-item [Fedronic, paragraph: 0010, In the second embodiment of the invention, a system PIN preferably having bit strength of at least 64 bits (8 digits) is stored in both the smart card and in the biometric database. As before, the cardholders' biometric data is compared against a database of biometric templates [i.e. applicant’s determining whether or not said user gesture corresponds to correct entry.] A match retrieves the record containing the server PIN and is sent to the smart card for comparison with the stored version of the system PIN [i.e. applicant’s secret data -item]. If a match is found, access is allowed to the card's internal resources.];
(d2) determining whether or not the behavioral characteristic that was extracted in step (c), matches a previously-stored reference behavioral characteristic that was extracted from past onscreen operations that were previously associated with said particular user during previous log-in sessions [Fedronic, paragraph: 0003, The first solution involves storing a PIN locally on a client and using a current biometric sample to retrieve and send the user's PIN to the smart card. The biometric sample is compared locally with an established biometric template associated with the cardholder.];
(e) if the determining of step (d1) is negative or the determining of step (d2) is negative, then: generating a notification that user authentication is rejected [Fedronic, Figure # 5, steps: 510, 515, 520, 525, 545, and paragraph: 0034, lines 4 – 11, The biometric sample is sent to a server for processing 510. A biometric engine processes the biometric sample 515 and the result is used to query a database 520 of enrolled biometric templates. If no match is found 525 the authentication process ends 545 and the cardholder must either retry entering his or her biometric sample or notify a system administrator of the failed authentication [i.e. applicant’s or determining of step (d2) is negative, then: generating a notification that user authentication is rejected].].
Fedronic does not appear to teach clearly (b) generating a user authentication session that requires said particular user to enter said secret data-item by performing a task comprised of on-screen operations in which said user drags or moves on-screen objects to input said secret data-item. 
	However, LeBeau does teach (b) generating a user authentication session that requires said particular user to enter said secret data-item by performing a task comprised of on-screen operations in which said user drags or moves on-screen objects to input said secret data-item [col. 8, lines 6 – 16, In some implementations, the mobile computing device 300 can display an authentication screen in response to a user dragging the action icon 304b to the unlock icon 306. For example, the mobile computing device 300 can present a password entry field. In some implementations, the unlocking information can include a more complex pattern than selecting or dragging an icon to the unlock icon 306. For example, after the user selects or drags the action icon 304b as described above, the unlocking pattern may involve selecting and/or dragging a pattern across a series of multiple unlock icons.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fedronic and LeBeau in order for the monitoring of the access to the smart card by PIN matching if the stored biometric feature matches the inputted biometric feature of Fedronic in order for the audibly entering authorization data of LeBeau. This would allow for a faster more efficient means to authorize access to the smart card as opposed to physically typing a 
 As per claim 8. Fedronic does teach the method of claim 1, wherein the method comprises authenticating said user, or rejecting authentication of said user, based on a cumulative assessment that takes into account (i) the secret data-item that the user knows, and (ii) the specific behavioral way in which the user interacted with the electronic device to input said secret data-item [Fedronic, paragraph: 0010, In the second embodiment of the invention, a system PIN preferably having bit strength of at least 64 bits (8 digits) is stored in both the smart card and in the biometric database. As before, the cardholders' biometric data is compared against a database of biometric templates [i.e. applicant’s determining whether or not said user gesture corresponds to correct entry.] A match retrieves the record containing the server PIN and is sent to the smart card for comparison with the stored version of the system PIN [i.e. applicant’s secret data -item]. If a match is found, access is allowed to the card's internal resources].
As per claim 9. Fedronic as modified does teach the method of claim 1, wherein said task is performed via a touch-screen of an electronic device, and requires said user to drag or move on-screen objects in order to convey said secret data-item [LaBeau, col. 8, lines 6 – 16, In some implementations, the mobile computing device 300 can display an authentication screen in response to a user dragging the action icon 304b to the unlock icon 306. For example, the mobile computing device 300 can present a password entry field. In some implementations, the unlocking information can include a more complex pattern than selecting or dragging an icon to the unlock icon 306. For example, after the user selects or drags the action icon 304b as described above, the unlocking pattern may involve selecting and/or dragging a pattern across a series of multiple unlock icons].
As per claim 15. Fedronic as modified does teach the method of claim 1,
wherein said task requires said particular user to perform steps by on-screen dragging operations or on-screen moving operations, that are performed via a touch-screen of an electronic device of said particular user [LaBeau, col. 8, lines 6 – 16, In some implementations, the mobile computing device 300 can display an authentication screen in response to a user dragging the action icon 304b to the unlock icon 306. For example, the mobile computing device 300 can present a password entry field. In some implementations, the unlocking information can include a more complex pattern than selecting or dragging an icon to the unlock icon 306. For example, after the user selects or drags the action icon 304b as described above, the unlocking pattern may involve selecting and/or dragging a pattern across a series of multiple unlock icons];
wherein the step of monitoring user gestures comprises monitoring touch-screen gestures via said touch-screen [LaBeau,  Figure # 5, and col. 11, lines 45 – 52,  If the input includes a touchscreen input, then the process 500 includes recognizing (506) a first portion of the input on the touchscreen. For example, the mobile device 102 can include an icon, graphic, location, or button that can be pressed, dragged, or otherwise activated. In one example, a user can place a finger over an icon on a screen 
wherein the step of extracting comprises extracting said behavioral characteristic from said touch-screen gestures [LaBeau, Figure # 5, and col. 12, lines 21 – 28, If the second portion of the input and/or the keyboard input include proper unlock information, then the process 500 includes unlocking (518) the device. For example, the mobile device 102 can be unlocked after recognizing (516) the unlock pattern or the keyboard input. Upon unlocking, the mobile device 102 presents results of the selected action to the user, such as in a user interface of an application for the selected action. ].
Claim[s] 2, 3, 10 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedronic et al. [US PGPUB # 2004/0034784] in view of Le Beau [US PAT # 8402533] as applied in the rejection of claim[s] 1 above, further in view of Rofougaran et al. [US PGPUB # 2010/0321304]
As per claim 2. Fedronic and LeBeau do teach what is taught in the rejection of claim # 1 above. 
Fedronic and LeBeau do not teach clearly the method of claim 1,
wherein said task excludes and does not require typing of characters via a physical keyboard or via an on-screen keyboard.
However, Rofougaran does teach the method of claim 1,
wherein said task excludes and does not require typing of characters via a physical keyboard or via an on-screen keyboard [paragraph: 0129, lines 13 -16, In a further example, another security prompt can be presented that more specifically prompts the user to draw the authentication shape.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fedronic as modified and Rofougaran in order for the monitoring of the access to the smart card by PIN matching if the stored biometric feature matches the inputted biometric feature of Fedronic as modified to include a form of two factor authentication of Rofougaran. This would allow for a more robust authentication scheme, where both a correctly entered password and drawn authentication shape is required for authorized access to the smart card. See paragraph: 0140 of Rofougaran. 
As per claim 3. Fedronic as modified does teach the method of claim 1,
wherein said task excludes and does not require typing of characters via a physical keypad or via an on-screen keypad [Rofougaran, paragraph: 0129, lines 13 -16, In a further example, another security prompt can be presented that more specifically prompts the user to draw the authentication shape].
As per claim 10. Fedronic as modified does teach the method of claim 1,
wherein said task is performed via a touch-screen of an electronic device, and requires said user to connect on-screen objects with on-screen lines [Rofougaran, paragraph: 0132, lines 7 – 11, For example, the portable device may 
As per claim 11. Fedronic as modified does teach the method of claim 1,
wherein said secret data-item is a password represented by a particular two-dimensional drawing [Rofougaran, Figure #5, and paragraph: 0130, lines 1 – 5, The security code can be a line drawing or other drawing of a number or letter or a non-alphanumeric symbol, shape, character or other graphic, that is associated with the user and can be used by the security application to authenticate the user to the portable device 506.],
wherein said task is performed via a touch-screen of an electronic device, and requires said user to draw said particular two-dimensional drawing on said touch-screen [Rofougaran, Figure #5, and paragraph: 0132, lines 7 – 11, For example, the portable device may randomly select a triangle as the authentication shape for the user and provide an example of how to draw the shape on the screen for the user to mimic, when prompted, in order to gain access to the portable device 506 in the future.].
As per claim 12. Fedronic does teach the method of claim 1,
wherein the method authenticates, or rejects authentication, of a user that attempts to login via an electronic device to an online account managed by a remote server [Fedronic, Figure # 5, steps: 510, 515, 520, 525, 545, and paragraph: 0034, lines 4 – 11, If no match is found 525 the authentication process ends 545 and the 
As per claim 13. Fedronic as modified does teach the method of claim 1,
wherein the task requires said user to convey the secret data-item via a touch-screen of an electronic device, without typing said secret data-item on a physical keyboard or on an on-screen keyboard [Rofougaran, Figure #5, and paragraph: 0130, lines 1 – 5, The security code can be a line drawing or other drawing of a number or letter or a non-alphanumeric symbol, shape, character or other graphic, that is associated with the user and can be used by the security application to authenticate the user to the portable device 506.].
Claim[s] 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedronic et al. [US PGPUB # 2004/0034784] in view of Le Beau [US PAT # 8402533] as applied in the rejection of claim[s] 1 above, further in view of Bandyopadhyay et al. [US PGPUB # 2010/0325721]
As per claim 4. Fedronic and LeBeau do teach what is taught in the rejection of claim # 1 above. 
Fedronic and LeBeau do not teach clearly the method of claim 1,
wherein said task comprises: requiring the user to rotate on-screen reels, each reel indicating at least letters and digits, each reel corresponding to one character of said secret data-item.
However, Bandyopadhyay does teach the method of claim 1,
wherein said task comprises: requiring the user to rotate on-screen reels, each reel indicating at least letters and digits, each reel corresponding to one character of said secret data-item [paragraph: 0028, lines 4 – 15, For example, an image of a combination lock having one or more reels is displayed to the user on the display 106. To unlock the mobile computing device 102, the user selects one of the reels (e.g., touches the display 106) and flicks the mobile computing device 102 or otherwise moves the mobile computing device 102 to rotate through digits on the selected reel of the combination lock. For example, when the mobile computing device 102 is rotated away from the user (e.g., at 180 degrees), the selected reel is similarly rotated (e.g., 180 degrees, or more or less) to simulate a manual rotation of the combination lock. The user performs similar operations to enter a combination to unlock the lock.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fedronic as modified and Bandyopadhyay in order for the monitoring of the access to the smart card by PIN matching if the stored biometric feature matches the inputted biometric feature of Fedronic as modified to include selecting parts of images for authentication of Bandyopadhyay. This would allow for the user to select parts of a chosen image for authentication input that cannot be easily if at all compromised by an unauthorized person, thereby making the authentication – access operation to the smart card robust. See paragraph: 0012, lines 8 – 23 of Bandyonpadhyay.  
[s] 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedronic et al. [US PGPUB # 2004/0034784] in view of Le Beau [US PAT # 8402533] as applied in the rejection of claim[s] 1 above, further in view of Gillespie et al. [US PAT # 6028711]
As per claim 16. Fedronic and LeBeau do teach what is taught in the rejection of claim # 1 above. 
Fedronic and LeBeau do not teach clearly the method of claim 1,
wherein said task requires said particular user to perform steps by on-screen dragging operations or on-screen moving operations, that are performed via a touchpad of an electronic device of said particular user;
wherein the step of monitoring user gestures comprises monitoring touch gestures inputted via said touchpad;
wherein the step of extracting comprises extracting said behavioral characteristic from said touchpad gestures.
However, Gillespie does teach the method of claim 1, wherein said task requires said particular user to perform steps by on-screen dragging operations or on-screen moving operations, that are performed via a touchpad of an electronic device of said particular user [col. 7, lines 11 – 20, According to another aspect of the invention a drag extension gesture is recognized by the host which permits the control of large cursor excursions on a display screen from a single gesture executed on a small sensing plane. According to a further object of the present 
wherein the step of monitoring user gestures comprises monitoring touch gestures inputted via said touchpad [col. 7, lines 19 – 22, Recognition of whether certain gestures are made by novice or expert users is also provided. Compensation for unintended motion of the finger or other object during expression of the gestures is provided];
wherein the step of extracting comprises extracting said behavioral characteristic from said touchpad gestures [Figure # 1, and col. 9, lines 23 – 25, The X, Y, and Z outputs of arithmetic unit 16 are directed to motion unit 18 which provides the cursor motion direction signals to the host computer. Where at col. 9, lines 32 – 38, The X, Y, and Z outputs of arithmetic unit 16 are also directed to gesture unit 20, which is used to recognize certain finger gestures performed by a user on sensing plane 10. In addition, gesture unit 20 may produce a signal to motion unit 18 to enable the edge motion feature of the present invention based on the state of gesture processing.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fedronic as modified and Gillespie in order for the monitoring of the access to the smart card by PIN matching if the stored biometric feature matches the inputted biometric feature of Fedronic as modified to include using a touch pad to authenticate the users access to the smart card of Gillespie. This would allow for the recognition of a user gesture by .
Claim[s] 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedronic et al. [US PGPUB # 2004/0034784] in view of Le Beau [US PAT # 8402533] as applied in the rejection of claim[s] 1 above, further in view of Ahmed et al. [US PGPUB # 2004/0221171]
As per claim 17. Fedronic and LeBeau do teach what is taught in the rejection of claim # 1 above. 
Fedronic and LeBeau do not teach clearly the method of claim 1,
wherein said task requires said particular user to perform steps by on-screen dragging operations or on-screen moving operations, that are performed via a computer mouse of an electronic device of said particular user;
wherein the step of monitoring user gestures comprises monitoring computer mouse gestures;
wherein the step of extracting comprises extracting said behavioral characteristic from said computer mouse gestures.
However, Ahmed does teach the method of claim 1,
wherein said task requires said particular user to perform steps by on-screen dragging operations or on-screen moving operations, that are performed via a computer mouse of an electronic device of said particular user [paragraph: 
wherein the step of monitoring user gestures comprises monitoring computer mouse gestures [paragraph: 0003, By monitoring mouse dynamics information, and analyzing the characteristics of this input over different sessions it is possible to calculate a user identification signature that can be used to ensure the user identity and detect any possible intrusion or misuse of the system];
wherein the step of extracting comprises extracting said behavioral characteristic from said computer mouse gestures [paragraph: 0009, This signature is constructed from a set of factors describing the user behavior, using this signature the system will be able to detect if unauthorized user is using the system.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fedronic as modified and Ahmed in order for the monitoring of the access to the smart card by PIN matching if the stored biometric feature matches the inputted biometric feature of Fedronic as modified to include the use of a mouse dynamics biometric detector of Ahmed. This would allow for collecting and matching the mouse dynamics of a user’s activity in real time, which allows for a fast and accurate learning and tuning algorithm to assess such mouse activity for use in authenticating the user for access to the smart card. See paragraphs: 0002, 0031 of Ahmed. 

As per claim 18. Fedronic does teach a process [Fedronic, paragraph: 0007, lines 1 – 4, This invention provides a mechanism, which allows a user's personal identification number (PIN) associated with a smart card to operate independently from a biometric authentication system] comprising:
(a)    storing a representation of a secret data-item of a particular user, wherein said secret data-item is one of: a password, a Personal Identification Number (PIN) [Fedronic, paragraph: paragraph: 0010, lines 1 – 4, In the second embodiment of the invention, a system PIN preferably having bit strength of at least 64 bits (8 digits) is stored in both the smart card and in the biometric database];
(d2) determining whether or not the behavioral characteristic that was extracted in step (c), matches a previously-stored reference behavioral characteristic that was extracted from previous log-in sessions in which said user had inputted the secret data-item via a set of spatial movements of the entirety of the electronic device [Fedronic, paragraph: 0003, The first solution involves storing a PIN locally on a client and using a current biometric sample to retrieve and send the user's PIN to the smart card. The biometric sample is compared locally with an established biometric template associated with the cardholder];
(e) if the determining of step (d1) is negative or the determining of step (d2) is negative, then: generating a notification that user authentication is rejected [Fedronic, Figure # 5, steps: 510, 515, 520, 525, 545, and paragraph: 0034, lines 4 – 11, The biometric sample is sent to a server for processing 510. A biometric engine processes the biometric sample 515 and the result is used to query a database 520 of enrolled biometric templates. If no match is found 525 the authentication process ends 545 and the cardholder must either retry entering his or her biometric sample or notify a system administrator of the failed authentication [i.e. applicant’s or determining of step (d2) is negative, then: generating a notification that user authentication is rejected]].
	Fedronic does not teach clearly (b) generating a user authentication session that requires said particular user to enter said secret data-item by performing a task comprised of spatially moving an entirety of an electronic device, wherein spatial movements of the entirety of the electronic device cause inputting of consecutive characters of said secret-item;
(c)    during said user authentication session, monitoring spatial properties of the electronic device; and extracting from said spatial properties a behavioral characteristic that characterizes user performance of said task;
(d1) determining whether or not said spatial movements correspond to correct entry of said secret data-item. 
	However, Rosenblatt does teach (b) generating a user authentication session that requires said particular user to enter said secret data-item by performing a task comprised of spatially moving an entirety of an electronic device, wherein spatial movements of the entirety of the electronic device cause inputting of consecutive characters of said secret-item [Figure # 3, and paragraph: 0051, lines 6 – 12, The indications 74 may represent inputs selected by rotating the device to align the pointer 70 with numbers on the dial 68. For example, a user may rotate the device 10 to align the pointer 70 with a number, and then select that number as an input to display it as an indication 74 in one of the display areas 72. Where at paragraph: 0053, lines 1–6, Once the pointer 70 is aligned with a number on the dial 68, the number may be selected to enter that number as an input for the lock combination. For example, the input structure 14 may be configured to select the aligned number when pressed by a user, or the touch screen may be configured to receive a touch that selects the aligned number.];
(c)    during said user authentication session, monitoring spatial properties of the electronic device [Figure # 3, paragraph: 0053, lines 6 – 12, In certain embodiments, various other selection mechanisms may be used, such as specific motions of the device 10. For example, the device 10 may be configured to select an aligned number upon sensing a downward motion of the device 10. In this manner, a user may tilt the top portion of the device 10 toward the ground to select the aligned value.]; and extracting from said spatial properties a behavioral characteristic that characterizes user performance of said task [Figure # 3, paragraph: 0060, lines 11 – 19, These embodiments may more closely simulate opening a physical combination lock, which generally requires a first input in the clockwise direction, a second input in the counterclockwise direction with a full rotation, and a third input in the clockwise 
(d1) determining whether or not said spatial movements correspond to correct entry of said secret data-item [Figure # 3, paragraph: 0062, The motion-based inputs may be applied to various device applications. For example, the device 10 may include an electronic lock application that restricts access to the device 10 (or to certain device applications) until the correct combination has been entered. The combination may be entered using the techniques described with respect to FIGS. 3-6. If the combination matches a combination stored within the storage 48 of the device 10, the device 10 may be configured to allow access to the device 10. If the combination does not match, the device 10 may be configured to remain locked.]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fedronic as modified and Rosenblatt in order for the monitoring of the access to the smart card by PIN matching if the stored biometric feature matches the inputted biometric feature of Fedronic as modified to include using a combination of image based device sensed motion authentication of Rosenblatt. This would allow for the user to authenticate for access to the smart card in a more realistic manner by spatial motions of device to enter authentication data depending on displayed graphical elements. See paragraphs: 0006 and 0008 of Rosenblatt.
As per claim 19. Fedronic as modified does teach the process of claim 18,
wherein the task is performed by the user utilizing a portable electronic device [Rosenblatt, Figures # 1 and #3, electronic device # 10, and paragraph: 0028, lines 1 – 7, FIG. 1 illustrates an electronic device 10 that may make use of the techniques for a motion sensitive GUI described above. It should be noted that while implementation of the GUI will be described below in reference to the illustrated electronic device 10 (which may be a cellular telephone]; wherein step (c) comprises: monitoring data sensed by an accelerometer of said portable electronic device during task performance by said user [Rosenblatt, paragraph: 0048, lines 1 – 10, In addition to receiving user input through the input structures 60 and the touch screen 54, the device 10 may include a motion sensing device 62 for receiving user input. The motion sensing device 62 may be any device configured to measure motion or acceleration, such as an accelerometer or a gyroscope. In one embodiment, the motion sensing device 40 may be a three-axis accelerometer that includes a sensing element and an integrated circuit interface for providing the measured acceleration and/or motion data to the CPU 46.];
wherein step (d2) comprises: checking whether a behavioral characteristic that was extracted from accelerometer measurements in step (c), match a previously-stored reference behavioral characteristic that was extracted from accelerometer data during previous log-in sessions in which said user had inputted the secret data-item via a set of spatial movements of the entirety of the electronic device [Rosenblatt, Figure # 3, paragraph: 0062, The motion-based inputs may be applied to various device applications. For example, the device 10 may include an electronic lock application that restricts access to the device 10 (or to certain device 
As per claim 20. Fedronic as modified does teach the process of claim 18,
wherein the task is performed by the user utilizing a portable electronic device [Rosenblatt, Figures # 1 and #3, electronic device # 10, and paragraph: 0028, lines 1 – 7, FIG. 1 illustrates an electronic device 10 that may make use of the techniques for a motion sensitive GUI described above. It should be noted that while implementation of the GUI will be described below in reference to the illustrated electronic device 10 (which may be a cellular telephone]; wherein step (c) comprises: monitoring data sensed by a gyroscope of said portable electronic device during task performance by said user [Rosenblatt, paragraph: 0048, lines 1 – 10, In addition to receiving user input through the input structures 60 and the touch screen 54, the device 10 may include a motion sensing device 62 for receiving user input. The motion sensing device 62 may be any device configured to measure motion or acceleration, such as an accelerometer or a gyroscope. ];
wherein step (d2) comprises: checking whether a behavioral characteristic that was extracted from gyroscope measurements in step (c), match a previously-stored reference behavioral characteristic that was extracted from gyroscope data during previous log-in sessions in which said user had inputted the secret data-item via a set of spatial movements of the entirety of the electronic device [Rosenblatt, Figure # 3, paragraph: 0062, The motion-based inputs may be applied to various device applications. For example, the device 10 may include an electronic lock application that restricts access to the device 10 (or to certain device applications) until the correct combination has been entered. The combination may be entered using the techniques described with respect to FIGS. 3-6. If the combination matches a combination stored within the storage 48 of the device 10, the device 10 may be configured to allow access to the device 10. If the combination does not match, the device 10 may be configured to remain locked].
As per claim 21. Fedronic as modified does teach the process of claim 18,
wherein the task is performed by the user utilizing a portable electronic device [Rosenblatt, Figures # 1 and #3, electronic device # 10, and paragraph: 0028, lines 1 – 7, FIG. 1 illustrates an electronic device 10 that may make use of the techniques for a motion sensitive GUI described above. It should be noted that while implementation of the GUI will be described below in reference to the illustrated electronic device 10 (which may be a cellular telephone]; wherein step (c) comprises: monitoring data sensed by a spatial orientation sensor of said portable electronic device during task performance by said user [Rosenblatt, Figure # 3, paragraph: 0060, lines 11 – 19, These embodiments may more closely simulate opening a physical combination lock, which generally requires a first input in the clockwise direction, a second input in the counterclockwise direction with a full rotation, and a third input in the clockwise direction. Further, the motion-based techniques are not intended to be limited 
wherein step (d2) comprises: checking whether a behavioral characteristic that was extracted from spatial orientation sensor measurements in step (c), match a previously-stored reference behavioral characteristic that was extracted from spatial orientation sensor data during previous log-in sessions in which said user had inputted the secret data-item via a set of spatial movements of the entirety of the electronic device [Rosenblatt, Figure # 3, paragraph: 0062, The motion-based inputs may be applied to various device applications. For example, the device 10 may include an electronic lock application that restricts access to the device 10 (or to certain device applications) until the correct combination has been entered. The combination may be entered using the techniques described with respect to FIGS. 3-6. If the combination matches a combination stored within the storage 48 of the device 10, the device 10 may be configured to allow access to the device 10. If the combination does not match, the device 10 may be configured to remain locked].
As per claim 22. Fedronic as modified does teach the process of claim 18,
wherein the task requires said user to convey the secret data-item via spatial movement of the entirety of the electronic device, without typing said secret data-item on a physical keyboard or on an on-screen keyboard [Rosenblatt, Figure # 3, paragraph: 0060, lines 11 – 19, These embodiments may more closely simulate opening a physical combination lock, which generally requires a first input in the clockwise direction, a second input in the counterclockwise direction with a full 
As per claim 23. Fedronic as modified does teach the process of claim 18,
wherein the process comprises authenticating said user, or rejecting authentication of said user, based on a cumulative assessment that takes into account (i) the secret data-item that the user knows [Rosenblatt, Figure # 3, paragraph: 0060, lines 11 – 19, These embodiments may more closely simulate opening a physical combination lock, which generally requires a first input in the clockwise direction, a second input in the counterclockwise direction with a full rotation, and a third input in the clockwise direction. Further, the motion-based techniques are not intended to be limited to entry of inputs for a lock combination. For example, motion-based inputs may be used to enter a pin code or randomly select an item from a list], and (ii) the specific behavioral way in which the user interacted with the electronic device to input said secret data-item by moving in space or tilting in space the entirety of the electronic device [Rosenblatt, Figure # 3, paragraph: 0053, lines 6 – 12, In certain embodiments, various other selection mechanisms may be used, such as specific motions of the device 10. For example, the device 10 may be configured to select an aligned number upon sensing a downward motion of the device 10. In this manner, a user may tilt the top portion of the device 10 toward the ground to select the aligned value].
Allowable Subject Matter
Claim[s] 5 – 7, 14 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 5 – 7, 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoover [US PAT # 6209102], who generally does teach a user inputting his access code (e.g., PIN or password) into an computing environment to access a transaction is at risk of losing the access code to an attacker who has physical or electronic access to the computing environment.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434